DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 April 2022 has been entered.

Response to Amendment
Claims 1 and 13 have been amended.  Claims 1-20 are currently pending and have been considered below.

Response to Arguments
The 35 U.S.C. §112(b) rejection of claims 13-20 has been withdrawn in view of Applicant’s amendments.
Applicant’s arguments with respect to claim(s) 1-12 have been carefully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 01 April 2022 with respect to claims 13-15 and 18 have been fully and carefully considered but they are not persuasive.  Regarding claims 13-15 and 18, Applicant argues on pages 16-17 of the Remarks that the combination of references fails to disclose the limitation “transforming the information in the time domain to information in a 2D image domain” as recited in independent claim 13.  The Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., transform signals from a motion sensor representing motion of an implement in a time domain to information in a 2D image domain) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on page 16 of the Remarks that the combination of references fails to disclose the limitations “transforming information in the time domain to information in a 2D image domain” as recited in independent claim 13.  The Examiner respectfully disagrees.
Thornbrue discloses in paragraph [0010], “obtain sensor data from a sensor coupled to a bat while the bat is swung to hit or otherwise contact a ball … The sensor may for example be an inertial motion sensor that includes any or all of a three axis accelerometer, a three axis gyroscope, and a three axis magnetometer” and in paragraphs [0126] –[0133], “after the ball is hit, the system provides the user with the hitting metrics and/or a 3D tracer overlay, for example of the swing … Processor 2400 may either obtain acceleration and angular velocity data 2401 directly from a sensor, or it may calculate this data from one or more sources of sensor data from one or more sensors of any type or types. Sensor data in this context may represent any data that represents or reflects motion of any object, including but not limited to inertial sensor data, video camera frames, or combinations thereof.” 
Thornbrue further discloses in paragraph [0013], “database of swings from multiple players. Analysis of the database may be used to generate one or more performance rating functions that rate swings … Metrics and other data associated with swings in the database may be combined into feature vectors that may be used for classification and matching algorithms. For example, analysis of the database may be used to group swings into swing styles, where swings associated with the same swing style have similar feature vectors. Feature vector clustering and matching may be used to provide feedback to a user on the style of his or her swing … The feature vector may also include other data related to the swing event, such as for example incoming pitch trajectory or classification, outgoing ball trajectory” and in paragraph [0086], “Multiple metrics may be combined into feature vectors 713 that may be used to classify, categorize, compare, or analyze swings. Data from the database may be used for various analysis procedures 720, which may include for example any or all of modeling swings and batters, data mining the database for patterns or trends, and applying machine learning techniques to learn relationships, functions, or categories. Outputs of the analyses 720 may include for example identification of best performances 721 that flag certain swings or groups of swings as illustrative of ideal or maximum performance; factors affecting performance 722 that identify swing characteristics that contribute to or detract from high performance.”
Thornbrue further discloses in paragraph [0091]. “a feature vector 1001 is generated for a particular swing by batter 101 … One or more embodiments may generate feature vectors using any combinations of metrics or of any data derived from sensor data or bat trajectories” and in paragraph [0011], “Analysis of the bat trajectory may include calculating an impact velocity vector for the velocity of the bat at the time of impact with the ball. Using the impact velocity vector, a reference frame called the swing plane reference frame may be defined for the swing. The swing plane reference frame may be formed from three axes: a first axis may be the longitudinal axis of the bat; a second axis may be the impact velocity vector; and a third axis may be orthogonal to the swing plane spanned by the first (bat) axis and the second (impact velocity) axis. The angular velocity vector of the bat, which is the rotational axis that is perpendicular to the bat's instantaneous plane of rotation, may also be used to define or calculate one or more of the axes of the swing plane reference frame. The bat trajectory may then be transformed to the swing plane reference frame for further analysis. This analysis may include creating one or more swing metrics from the transformed bat trajectory.”
Thornbrue thus discloses the limitations “receiving signals from a motion sensor representing motion of an implement in three dimensions (3D)” and “using the information to output a characterization of motion of the implement” as recited in independent claim 13.
Wei was cited for its’ disclosure of the limitation transforming information in the time domain to information in a 2D image domain and using the information in the 2D image domain to output a characterization of motion of the implement.
Wei discloses in the Abstract, “inertial signals that are captured via ... a wearable inertial sensor ... The data captured by these sensors are turned into ... 2D inertial images that are then fed as inputs into a 2D convolutional neural network, ... for recognizing actions.”
Therefore, the combination of references discloses the limitations “receiving signals from a motion sensor representing motion of an implement in three dimensions (3D) in a time domain; transforming information in the time domain to information in a 2D image domain; and using the information in the 2D image domain to output a characterization of motion of the implement” as recited in independent claim 13.
Applicant further argues on page 17 of the Remarks that the combination of references fails to disclose the limitation “identifying a trajectory using the information in the time domain; and transforming the trajectory into x-y, y-z, and z-x planes to render three position images” as recited in dependent claim 14.  The Examiner respectfully disagrees.
Thornbrue discloses in paragraph [0010] “The sensor may for example be an inertial motion sensor that includes any or all of a three axis accelerometer, a three axis gyroscope, and a three axis magnetometer … A bat trajectory may be calculated from the sensor data. The trajectory may include motion data samples at multiple points in time throughout the swing; each motion data sample may describe one or more of the bat's position, orientation, velocity, angular velocity, acceleration, or angular acceleration at a point in time” and in paragraphs [0132] –[0133], “Image processing and recognition techniques may be used for example to identify the bat (or portions of the bat that are visible) in each frame, and stereo or multi-view triangulation may be used to recover 3D positions of the bat's points from the 2D projections of the bat in each frame … Step 2440 of calculating acceleration and angular velocity from the video frames 2435 may be performed by processor … Processor 2400 may either obtain acceleration and angular velocity data 2401 directly from a sensor, or it may calculate this data from one or more sources of sensor data from one or more sensors of any type or types. Sensor data in this context may represent any data that represents or reflects motion of any object, including but not limited to inertial sensor data, video camera frames, or combinations thereof.”
Thornbrue further discloses in paragraph [0080], “FIG. 4 shows illustrative metrics for angular change that are defined relative to the swing plane reference frame. Bat trajectory 401 is a three-dimensional curve in the three-dimensional swing plane reference frame 410 defined by axes 210, 211, and 213.”
In Thornbrue, a trajectory may be calculated from motion data, the motion data including position, orientation, velocity, angular velocity, acceleration, or angular acceleration, which transforms the trajectory into three dimensional planes.  In Thornbrue sensor data may represent any data that represents or reflects motion of any object, including but not limited to inertial sensor data, video camera frames, or combinations thereof.  Thornbrue acquires image frames, which corresponds to render image, from three cameras which may be used to recover 3D positions of the bat's points which can be used calculate acceleration and angular velocity from the video frames as the term “render … images” is not defined in the claim and thus does not preclude acquiring image frames in three axes.
Therefore, the combination of references discloses the limitations “identifying a trajectory using the information in the time domain; and transforming the trajectory into x-y, y-z, and z-x planes to render three position images” as recited in dependent claim 14.
Applicant argues on page 18 of the Remarks that the combination of references fails to disclose the limitations “inputting the information in the 2D image domain to at least one machine learning (ML) engine; and receiving from the ML engine the characterization of motion of the implement” as recited in dependent claim 18.  The Examiner respectfully disagrees.
As noted above, Thornbrue discloses in paragraph [0013], “database of swings from multiple players. Analysis of the database may be used to generate one or more performance rating functions that rate swings … Metrics and other data associated with swings in the database may be combined into feature vectors that may be used for classification and matching algorithms. For example, analysis of the database may be used to group swings into swing styles, where swings associated with the same swing style have similar feature vectors. Feature vector clustering and matching may be used to provide feedback to a user on the style of his or her swing … The feature vector may also include other data related to the swing event, such as for example incoming pitch trajectory or classification, outgoing ball trajectory” and in paragraph [0086], “Multiple metrics may be combined into feature vectors 713 that may be used to classify, categorize, compare, or analyze swings. Data from the database may be used for various analysis procedures 720, which may include for example any or all of modeling swings and batters, data mining the database for patterns or trends, and applying machine learning techniques to learn relationships, functions, or categories. Outputs of the analyses 720 may include for example identification of best performances 721 that flag certain swings or groups of swings as illustrative of ideal or maximum performance; factors affecting performance 722 that identify swing characteristics that contribute to or detract from high performance.”
Thornbrue additionally discloses in paragraph [0091]. “a feature vector 1001 is generated for a particular swing by batter 101 … One or more embodiments may generate feature vectors using any combinations of metrics or of any data derived from sensor data or bat trajectories.”   
Thornbrue combines the swing plane frame trajectories, the swing metrics which include the three-dimensional orientations and positions and generates a feature vector, corresponding to the information in the 2D image domain, to input into the machine learning model.  The machine learning model generates an output which may be indicative of factors affecting performance 722 that identify swing characteristics that contribute to or detract from high performance.
Therefore, the combination of references discloses the limitations “inputting the information in the 2D image domain to at least one machine learning (ML) engine; and receiving from the ML engine the characterization of motion of the implement” as recited in dependent claim 18.
Applicant argues on page 18 of the Remarks that the combination of references fails to disclose the limitations “determining velocity components in the x-y, y-z, and z-x planes to render three orientation images; and combining the orientation images and position images to establish the information in the 2D image domain” as recited in dependent claim 15.  The Examiner respectfully disagrees.
Thronbrue discloses in paragraphs [0010] – [0011], “each motion data sample may describe one or more of the bat's position, orientation, velocity, angular velocity, acceleration, or angular acceleration at a point in time … Analysis of the bat trajectory may include calculating an impact velocity vector for the velocity of the bat at the time of impact with the ball. Using the impact velocity vector, a reference frame called the swing plane reference frame may be defined for the swing. The swing plane reference frame may be formed from three axes: a first axis may be the longitudinal axis of the bat; a second axis may be the impact velocity vector; and a third axis may be orthogonal to the swing plane spanned by the first (bat) axis and the second (impact velocity) axis” and in paragraph [0026], “The processor may receive a time series of inertial sensor data, including acceleration data from a three-axis accelerometer and angular velocity data from a three-axis gyroscope.”
Thornbrue further discloses in paragraph [0029], “ratio may be based on angular velocity values transformed to a swing plane coordinate system with the z-axis along the bat longitudinal axis, the y-axis normal to the swing plane, and the x-axis orthogonal to the y and z axes. The rotation-on-plane ratio may be calculated as the ratio of the magnitude of the y-axis angular velocity to the magnitude of the vector sum of the x and y axis angular velocities” and in paragraph [0133], “calculating acceleration and angular velocity from the video frames 2435 … Processor 2400 may either obtain acceleration and angular velocity data 2401 directly from a sensor, or it may calculate this data from one or more sources of sensor data from one or more sensors of any type or types. Sensor data in this context may represent any data that represents or reflects motion of any object, including but not limited to inertial sensor data, video camera frames, or combinations thereof.”
Pendenko discloses in column 12, lines 9-22, “these embodiments also have a three-dimensional image sensor in the housing for generating coordinate and speed data defining the coordinates and the speed of an object moving within a three-dimensional space defined by three orthogonally aligned axes. The three-dimensional image sensor includes 1) one of a combination of three linear image sensors and a combination of one two-dimensional linear image sensor and one linear image sensor for generating data defining successive optical images along three orthogonally aligned axes.”
Thornbrue determines velocity components in three dimensions and calculates velocity in three dimensions from video frames.  Pendenko determines velocity in three dimensions to render three orientation images.
Therefore, the combination of references discloses the limitations “determining velocity components in the x-y, y-z, and z-x planes to render three orientation images; and combining the orientation images and position images to establish the information in the 2D image domain” as recited in dependent claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornbrue et al., U.S. Publication No. 2020/0230482, hereinafter, “Thornbrue”, in view of Pedenko et al. U.S. Patent No. 9,211,439, hereinafter, “Pedenko”, and further in view of Haas et al., U.S. Publication No. 2018/0339223, hereinafter, “Haas”.

As per claim 1, Thornbrue discloses an apparatus comprising:
at least one processor configured to access at least one computer storage with instructions executable by the processor (Thornbrue, ¶0074,, any or all of these steps may be performed on a computer, a mobile computer … a microprocessor, a server, or a network of any of these devices) to: 
receive from at least one motion sensor three-dimensional (3D) motion data (Thornbrue, ¶0010, obtain sensor data from a sensor coupled to a bat while the bat is swung to hit or otherwise contact a ball … The sensor may for example be an inertial motion sensor that includes any or all of a three axis accelerometer, a three axis gyroscope, and a three axis magnetometer); 
identify a continuous sequence in the motion data from a time before the time of impact to a time after the time of impact (Thornbrue, ¶0010, A bat trajectory may be calculated from the sensor data. The trajectory may include motion data samples at multiple points in time throughout the swing; each motion data sample may describe one or more of the bat's position, orientation, velocity, angular velocity, acceleration, or angular acceleration at a point in time; Thornbrue, ¶0012, Swing duration may then be calculated by defining the start of downswing as the latest time prior to impact; Thornbrue, ¶0076); 
identify a trajectory during the continuous sequence of an implement with which the motion sensor is engaged (Thornbrue, ¶0010, A bat trajectory may be calculated from the sensor data. The trajectory may include motion data samples at multiple points in time throughout the swing; each motion data sample may describe one or more of the bat's position, orientation, velocity, angular velocity, acceleration, or angular acceleration at a point in time; Thornbrue, ¶0076, Step 130 calculates a trajectory of the bat 102 from a starting point of the swing through the impact time determined in step 120. In one or more embodiments the trajectory may also extend beyond the impact or prior to the start of the swing. The bat trajectory may be a time series of motion data samples, each of which represents the state of the bat at a point in time during the swing); 
transform the trajectory into x-y, y-z, and z-x planes to render three position images (Thornbrue, ¶0132, Image processing and recognition techniques may be used for example to identify the bat (or portions of the bat that are visible) in each frame, and stereo or multi-view triangulation may be used to recover 3D positions of the bat's points from the 2D projections of the bat in each frame);
determine velocity components in orientation images (Thornbrue, ¶0133, calculating acceleration and angular velocity from the video frames 2435);
combine the orientation images and position images (Thornbrue, ¶0133, combine data from inertial sensor 104 and cameras 2431, 2432, and 2433 (or other arrangements of one or more cameras) and may perform sensor fusion; Thornbrue, ¶0136, In FIG. 26, the acceleration and angular velocity time series 2401 … derived from camera image data may be integrated);
input the planar image to at least one machine learning (ML) engine (Thornbrue, Figure 7, item 711, frame trajectories; item 712, swing metrics; item 713, feature vectors, item 720, Machine Learning; Thornbrue, Figure 24A, item 2435, images, item 2403, swing metrics; Thornbrue, ¶0013, database of swings from multiple players. Analysis of the database may be used to generate one or more performance rating functions that rate swings … Metrics and other data associated with swings in the database may be combined into feature vectors that may be used for classification and matching algorithms; Thornbrue, ¶0086, applying machine learning techniques to learn relationships, functions, or categories); and 
receive as output from the ML engine in response to inputting the planar image an indication of at least one flaw in moving the implement (Thornbrue, ¶0013, rating functions may be applied to rate future swings, and to provide feedback to users on the performance and characteristics of their swings … Feature vector clustering and matching may be used to provide feedback to a user on the style of his or her swing; Thornbrue, Figure 9, feedback 904; , Thornbrue, ¶0088, diagnose the swing or suggest corrections or improvements).
Thornbrue does not explicitly disclose the following limitations as further recited however Pedenko disclose 
render position images (Pedenko, column 7, lines 47-65, the graphics display can show the position, orientation, and speed of the golf club at any point throughout the swing; Pedenko, column 8, lines 35-45, process data in one or both of the first computer memory and the second computer memory into graphical data and statistical data using position and movement recognition to process real-time movement and position data from the accelerometer, the gyroscope; Pedenko, column 10, 18-21, The computer program has a first orientation module that takes linear acceleration data and angular velocity data as input and outputs orientation data defining position and movement of a swinging golf club over a period of time); 
determine velocity components in the x-y, y-z, and z-x planes to render three orientation images (Pedenko, column 12, lines 9-22, these embodiments also have a three-dimensional image sensor in the housing for generating coordinate and speed data defining the coordinates and the speed of an object moving within a three-dimensional space defined by three orthogonally aligned axes. The three-dimensional image sensor includes 1) one of a combination of three linear image sensors and a combination of one two-dimensional linear image sensor and one linear image sensor for generating data defining successive optical images along three orthogonally aligned axes); 
combine the orientation images and position images into a single planar image (Pedenko, column 12, lines 9-22, receiving, comparing and correlating the successive optical images and for generating data defining the correlation of the successive optical images).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the multiple orientation images as taught by Pedenko in the system of Thornbrue as an alternative means to enable visible analysis of the position, orientation, and speed of the implement at any point in the swing (Thornbrue, ¶0132).
Thornbrue and Pendenko do not explicitly disclose the following limitations as further recited however Haas discloses 
determine velocity components in the x-y, y-z, and z-x planes transformed from the trajectory to render three orientation images (Haas, ¶0006, a motion capture element (or several such elements) that may be coupled to a moveable, physical object. The motion capture element may include one or more sensors … Sensors may for example capture data related to any or all of the moveable object's position, orientation, linear velocity, linear acceleration, angular velocity, or angular acceleration; Haas, ¶0028, Motion capture element 110 measures one or more aspects of the position or orientation (or both) of object 102, or of changes thereto such as linear velocity, linear acceleration, angular velocity, or angular acceleration. Motion capture elements may use any sensing or measuring technologies to measure any physical quantity or quantities; these technologies may include but are not limited to inertial sensing technologies such as accelerometers and gyroscopes; Haas, Figure 4; Haas, ¶0039, motion capture data from a 3-axis accelerometer, a 3-axis gyroscope, and a 3-axis magnetometer … FIG. 4 begins with the initial orientation 401 … Starting with this initial orientation 401, the system calculates updates to the orientation by integrating the angular velocity 404 (ω) obtained from a 3-axis gyroscope 202. Using integration 405, an updated orientation 411 is calculated after each sensor data sample; Haas, Figure 5; Haas, ¶0042, the position and orientation of a real object may be transformed to the virtual environment to form an image of a virtual object … user 101 moves real golf club 102, and this motion is mirrored on a display of a virtual golf club in a virtual environment. Image 131 shows the virtual golf club and the virtual environment from the perspective of a virtual camera 501 … move the virtual camera to new position and orientation 503, which is to the right of the golfer. This new camera position and orientation results in modified image 131a of the virtual environment and of the virtual golf club. In one or more embodiments camera position and orientation may be configurable by a user. In one or more embodiments the system may generate changing virtual camera position and orientation to show the virtual environment from different angles as the motion is mirrored; Haas, ¶0045, The system calculates the initial velocity 811 of the ball 125a based on the velocity 810 of the virtual club as it contacts the ball. This initial ball velocity 811 is then used to calculate the trajectory of the ball 125a, and to calculate the position 812 at which the ball lands after the shot).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Thornbrue and Pendenko to include the position and orientation velocity calculations as taught by Haas in order to provide an alternate means to determine the correction position and orientation of the object while accounting for sensor drift (Haas, ¶0036). 

As per claim 2, Thornbrue, Pedenko and Haas disclose the apparatus of Claim 1, wherein the instructions are executable to determine the velocity components using swing decomposition from address to impact (Thornbrue, ¶0078, A swing plane 212 is defined by two axes: a first axis 210 is the longitudinal axis of the bat (along the bat's long dimension); a second axis 211 is in the direction of the bat's velocity at the time of impact. The velocity vector at impact may also be calculated as a tangent vector to the bat's instantaneous rotation round the angular velocity axis. This impact velocity vector 211 may be calculated or obtained from the bat trajectory; Thornbrue, ¶0080, Projection of the trajectory 401 onto swing plane 212 also provides a measure of the instantaneous angular velocity 406 of the trajectory at any point in time; Thornbrue, ¶0081, The curve of swing plane speed over time through the swing provides additional useful information about the swing … The curve typically increases through the swing as the batter accelerates the bat. The swing plane speed reaches a maximum value 505 during the swing … The swing plane speed curve may be used to define an unambiguous point in time for the start of the downswing of a swing; Thornbrue, ¶0136, velocity time series).

As per claim 3, Thornbrue, Pedenko and Haas disclose the apparatus of Claim 1, comprising the motion sensor (Thornbrue, ¶0010, The sensor may for example be an inertial motion sensor that includes any or all of a three axis accelerometer, a three axis gyroscope, and a three axis magnetometer; Pedenko, Abstract, a first microprocessor, a three-axis accelerometer that transmits linear acceleration data to the first microprocessor, a three-axis gyroscope that transmits angular velocity data to the first microprocessor, data processing, a radio transmitter for transmitting processed data, and a housing for holding the components, which attaches to a golf club).

As per claim 4, Thornbrue, Pedenko and Haas disclose the apparatus of Claim 1, wherein the implement comprises a golf club (Thornbrue, ¶0072, In the embodiment shown in FIG. 1, bat 102 is a baseball bat. One or more embodiments may obtain and analyze data for the swing of any type of bat or similar object, including for example, without limitation, a baseball bat, a softball bat, a cricket bat, and in one or more embodiments, a tennis racket, a table tennis racket, a badminton racket, a squash racket, a racquetball racket, a golf club, a polo mallet, a hockey stick, a field hockey stick, and a lacrosse stick or any other type of equipment that involves a swing.

As per claim 5, Thornbrue, Pedenko and Haas disclose the apparatus of Claim 1, wherein the implement comprises a tennis racket (Thornbrue, ¶0072, In the embodiment shown in FIG. 1, bat 102 is a baseball bat. One or more embodiments may obtain and analyze data for the swing of any type of bat or similar object, including for example, without limitation, a baseball bat, a softball bat, a cricket bat, and in one or more embodiments, a tennis racket, a table tennis racket, a badminton racket, a squash racket, a racquetball racket, a golf club, a polo mallet, a hockey stick, a field hockey stick, and a lacrosse stick or any other type of equipment that involves a swing.

As per claim 6, Thornbrue, Pedenko and Haas disclose the apparatus of Claim 1, wherein the implement comprises a table tennis paddle (Thronbrue, ¶0072, In the embodiment shown in FIG. 1, bat 102 is a baseball bat. One or more embodiments may obtain and analyze data for the swing of any type of bat or similar object, including for example, without limitation, a baseball bat, a softball bat, a cricket bat, and in one or more embodiments, a tennis racket, a table tennis racket, a badminton racket, a squash racket, a racquetball racket, a golf club, a polo mallet, a hockey stick, a field hockey stick, and a lacrosse stick or any other type of equipment that involves a swing).

As per claim 7, Thornbrue, Pedenko and Haas disclose the apparatus of Claim 1, wherein the implement comprises a baseball bat (Thornbrue, ¶0072, In the embodiment shown in FIG. 1, bat 102 is a baseball bat. One or more embodiments may obtain and analyze data for the swing of any type of bat or similar object, including for example, without limitation, a baseball bat, a softball bat, a cricket bat, and in one or more embodiments, a tennis racket, a table tennis racket, a badminton racket, a squash racket, a racquetball racket, a golf club, a polo mallet, a hockey stick, a field hockey stick, and a lacrosse stick or any other type of equipment that involves a swing).

As per claim 8, Thornbrue, Pedenko and Haas disclose the apparatus of Claim 1, wherein the implement comprises a hockey stick (Thornbrue, ¶0072, In the embodiment shown in FIG. 1, bat 102 is a baseball bat. One or more embodiments may obtain and analyze data for the swing of any type of bat or similar object, including for example, without limitation, a baseball bat, a softball bat, a cricket bat, and in one or more embodiments, a tennis racket, a table tennis racket, a badminton racket, a squash racket, a racquetball racket, a golf club, a polo mallet, a hockey stick, a field hockey stick, and a lacrosse stick or any other type of equipment that involves a swing).


Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedenko et al. U.S. Patent No. 9,211,439, hereinafter, “Pedenko”, and further in view of Kamino et al., U.S. Publication No. 2010/0323805, hereinafter, “Kamino”.

As per claim 9, Pendenko discloses an assembly comprising:
at least one processor programmed with instructions (Pendenko, column 6, lines 59-67, the present inventions include a three-axis accelerometer capable of producing and transmitting linear acceleration data, a three-axis gyroscope capable of producing and transmitting angular velocity data, a first microprocessor that receives data from the accelerometer and the gyroscope and processes the data, a first computer memory wherein the microprocessor stores the processed data, and a radio transmitter for transmitting the processed data from the first computer memory) to: 
receive signals from at least one motion sensor (Pendenko, column 6, lines 59-67, the present inventions include a three-axis accelerometer capable of producing and transmitting linear acceleration data, a three-axis gyroscope capable of producing and transmitting angular velocity data, a first microprocessor that receives data from the accelerometer and the gyroscope and processes the data, a first computer memory wherein the microprocessor stores the processed data, and a radio transmitter for transmitting the processed data from the first computer memory); 
using the signals, generate at least three two dimensional (2D) images (Pedenko, column 7, lines 47-65, the graphics display can show the position, orientation, and speed of the golf club at any point throughout the swing; Pedenko, column 12, lines 9-22 , these embodiments also have a three-dimensional image sensor in the housing for generating coordinate and speed data defining the coordinates and the speed of an object moving within a three-dimensional space defined by three orthogonally aligned axes. The three-dimensional image sensor includes 1) one of a combination of three linear image sensors and a combination of one two-dimensional linear image sensor and one linear image sensor for generating data defining successive optical images along three orthogonally aligned axes); 
combine the three 2D images to render an input image (Pedenko, column 12, lines 9-22, receiving, comparing and correlating the successive optical images and for generating data defining the correlation of the successive optical images).
Pendenko does not explicitly disclose the following limitations as further recited however Kamino discloses 
input the input image to at least one image classification model (Kamino, ¶0219, The acceleration data is useful for classifying the swing. For example, the swing can be classified based on the pattern of the obtained graph lines); and 
present indication concerning motion of an implement from the image classification model (Kamino, ¶0219, The acceleration data is useful for classifying the swing. For example, the swing can be classified based on the pattern of the obtained graph lines. A suitable club for every classified swing can be developed by the acceleration data; Kamino, ¶0220, The results can determine, as the feature of Mr. A' swing, that acceleration change in the vertical direction (Y-axis direction) is comparatively large. It is believed that Mr. A shows comparatively high repeatability in the test club).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the classifier as taught by Kamino in the system of Pendenko in order to generate data defining the correlation of the successive optical images (Penkeno, column 12, lines 9-22).

As per claim 10, Pedenko and Kamino disclose the assembly of Claim 9, wherein the instructions are executable to:
combine the three 2D images with at least one orientation image to render the input image (Pedenko, column 12, lines 9-22, receiving, comparing and correlating the successive optical images and for generating data defining the correlation of the successive optical images; Kamino, Figures 8-10, 2d graphs showing the measuring result of time-series data of acceleration in an x-axis direction, a y-axis direction and a z-axis direction).

As per claim 11, Pedenko and Kamino disclose the assembly of Claim 10, wherein the instructions are executable to:
combine the three 2D images with at least three orientation images to render the input image (Pedenko, column 12, lines 9-22, receiving, comparing and correlating the successive optical images and for generating data defining the correlation of the successive optical images; Kamino, Figures 8-10, 2d graphs showing the measuring result of time-series data of acceleration in an x-axis direction, a y-axis direction and a z-axis direction).

As per claim 12, Pedenko and Kamino disclose the assembly of Claim 9, comprising the motion sensor (Pedenko, Abstract, a first microprocessor, a three-axis accelerometer that transmits linear acceleration data to the first microprocessor, a three-axis gyroscope that transmits angular velocity data to the first microprocessor, data processing, a radio transmitter for transmitting processed data, and a housing for holding the components, which attaches to a golf club).


Claim(s) 13, 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornbrue et al., U.S. Publication No. 2020/0230482, hereinafter, “Thornbrue”, and further in view of Wei, Haoran, Roozbeh Jafari, and Nasser Kehtarnavaz. "Fusion of video and inertial sensing for deep learning–based human action recognition." Sensors 19.17 (2019): 3680, hereinafter, “Wei”.

As per claim 13, Thornbrue discloses a method comprising:
receiving signals from a motion sensor representing motion of an implement in three dimensions (3D) in a time domain (Thornbrue, ¶0010, obtain sensor data from a sensor coupled to a bat while the bat is swung to hit or otherwise contact a ball … The sensor may for example be an inertial motion sensor that includes any or all of a three axis accelerometer, a three axis gyroscope, and a three axis magnetometer); 
using the information to output a characterization of motion of the implement (Thornbrue, Figure 24A, item 2435, images, item 2403, swing metrics; Thornbrue, ¶0013, database of swings from multiple players. Analysis of the database may be used to generate one or more performance rating functions that rate swings).
Thornbrue further discloses (Thornbrue, ¶0013, database of swings from multiple players. Analysis of the database may be used to generate one or more performance rating functions that rate swings … Metrics and other data associated with swings in the database may be combined into feature vectors that may be used for classification and matching algorithms; Thornbrue, ¶0086, applying machine learning techniques to learn relationships, functions, or categories) but does not explicitly disclose the following limitations as further recited however Wei discloses 
transforming information in the time domain to information in a 2D image domain (Wei, Abstract, inertial signals that are captured via ... a wearable inertial sensor ... The data captured by these sensors are turned into ... 2D inertial images that are then fed as inputs into a 2D convolutional neural network, ... for recognizing actions); and 
using the information in the 2D image domain to output a characterization of motion of the implement (Wei, Abstract, inertial signals that are captured via ... a wearable inertial sensor ... The data captured by these sensors are turned into ... 2D inertial images that are then fed as inputs into a 2D convolutional neural network, ... for recognizing actions).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Thornbrue to including the transformation as taught by Wei in order to improve the accuracy of the recognition of the action (Wei, Abstract).

As per claim 14, Thornbrue and Wei disclose the method of Claim 13, comprising:
identifying a trajectory using the information in the time domain (Thornbrue, ¶0010, A bat trajectory may be calculated from the sensor data. The trajectory may include motion data samples at multiple points in time throughout the swing; each motion data sample may describe one or more of the bat's position, orientation, velocity, angular velocity, acceleration, or angular acceleration at a point in time; Thornbrue, ¶0076, Step 130 calculates a trajectory of the bat 102 from a starting point of the swing through the impact time determined in step 120. In one or more embodiments the trajectory may also extend beyond the impact or prior to the start of the swing. The bat trajectory may be a time series of motion data samples, each of which represents the state of the bat at a point in time during the swing); and 
transforming the trajectory into x-y, y-z, and z-x planes to render three position images (Thornbrue, ¶0132, Image processing and recognition techniques may be used for example to identify the bat (or portions of the bat that are visible) in each frame, and stereo or multi-view triangulation may be used to recover 3D positions of the bat's points from the 2D projections of the bat in each frame; Wei, Abstract, inertial signals that are captured via ... a wearable inertial sensor ... The data captured by these sensors are turned into ... 2D inertial images).

As per claim 16, Thornbrue and Wei disclose the method of Claim 14, comprising:
identifying using signals from the motion sensor, a time of impact (Thornbrue, ¶0010, Sensor data may be collected throughout the swing … The sensor data may be analyzed to determine the time of impact; Thornbrue, ¶0015, The time of impact may be calculated by searching the sensor data time series for event signatures that may for example have acceleration and angular velocity exceeding respective threshold values; Thornbrue, ¶0075, Step 120 determines the time of impact between bat 102 and ball 103); 
identifying a continuous sequence in the motion data from a time before the time of impact to a time after the time of impact (Thornbrue, ¶0010, A bat trajectory may be calculated from the sensor data. The trajectory may include motion data samples at multiple points in time throughout the swing; each motion data sample may describe one or more of the bat's position, orientation, velocity, angular velocity, acceleration, or angular acceleration at a point in time; Thornbrue, ¶0012, Swing duration may then be calculated by defining the start of downswing as the latest time prior to impact; Thornbrue, ¶0076); and 
identifying a trajectory during the continuous sequence of an implement with which the motion sensor is engaged (Thornbrue, ¶0010, A bat trajectory may be calculated from the sensor data. The trajectory may include motion data samples at multiple points in time throughout the swing; each motion data sample may describe one or more of the bat's position, orientation, velocity, angular velocity, acceleration, or angular acceleration at a point in time; Thornbrue, ¶0076, Step 130 calculates a trajectory of the bat 102 from a starting point of the swing through the impact time determined in step 120. In one or more embodiments the trajectory may also extend beyond the impact or prior to the start of the swing. The bat trajectory may be a time series of motion data samples, each of which represents the state of the bat at a point in time during the swing).

As per claim 17, Thornbrue and Wei disclose the method of Claim 13, wherein the characterization of motion comprises of identifying at least one flaw (Thornbrue, ¶0013, rating functions may be applied to rate future swings, and to provide feedback to users on the performance and characteristics of their swings … Feature vector clustering and matching may be used to provide feedback to a user on the style of his or her swing; Thornbrue, Figure 9, feedback 904; , Thornbrue, ¶0088, diagnose the swing or suggest corrections or improvements).

As per claim 18, Thornbrue and Wei disclose the method of Claim 13, comprising:
inputting the information in the 2D image domain to at least one machine learning (ML) engine (Thornbrue, ¶0013, database of swings from multiple players. Analysis of the database may be used to generate one or more performance rating functions that rate swings … Metrics and other data associated with swings in the database may be combined into feature vectors that may be used for classification and matching algorithms; Wei, Abstract, inertial signals that are captured via ... a wearable inertial sensor ... The data captured by these sensors are turned into ... 2D inertial images that are then fed as inputs into a 2D convolutional neural network, ... for recognizing actions); and 
receiving from the ML engine the characterization of motion of the implement (Thornbrue, ¶0013, rating functions may be applied to rate future swings, and to provide feedback to users on the performance and characteristics of their swings … Feature vector clustering and matching may be used to provide feedback to a user on the style of his or her swing; Thornbrue, Figure 9, feedback 904; Thornbrue, ¶0088, diagnose the swing or suggest corrections or improvements; Wei, Abstract, recognizing actions).

As per claim 19, Thornbrue and Wei disclose the method of Claim 18, wherein the ML engine comprises at least one image classification model (Thornbrue, ¶0013, database of swings from multiple players. Analysis of the database may be used to generate one or more performance rating functions that rate swings … Metrics and other data associated with swings in the database may be combined into feature vectors that may be used for classification and matching algorithms).

As per claim 20, Thornbrue and Wei disclose the method of Claim 18, wherein the ML engine comprises at least one neural network (Wei, page 2, Introduction, a 2D (two dimensional) convolutional neural network is used for inertial signals captured by a wearable inertial sensor):
input the planar image to at least one machine learning (ML) engine (Wei, Abstract, inertial signals that are captured via ... a wearable inertial sensor ... The data captured by these sensors are turned into ... 2D inertial images that are then fed as inputs into a 2D convolutional neural network, ... for recognizing actions); and 
receive as output from the ML engine in response to inputting the planar image an indication of at least one flaw in moving the implement (Wei, page1, Introduction, Human action recognition; Thornbrue, ¶0013, rating functions may be applied to rate future swings, and to provide feedback to users on the performance and characteristics of their swings … Feature vector clustering and matching may be used to provide feedback to a user on the style of his or her swing; Thornbrue, Figure 9, feedback 904; Thornbrue, ¶0088, diagnose the swing or suggest corrections or improvements; Wei, Abstract, recognizing actions).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornbrue et al., U.S. Publication No. 2020/0230482, hereinafter, “Thornbrue”, in view of Wei, Haoran, Roozbeh Jafari, and Nasser Kehtarnavaz. "Fusion of video and inertial sensing for deep learning–based human action recognition." Sensors 19.17 (2019): 3680, hereinafter, “Wei” as applied to claim 14 above, and further in view of Pedenko et al. U.S. Patent No. 9,211,439, hereinafter, “Pedenko”.

As per claim 15, Thornbrue and Wei disclose the method of Claim 14, and combining the images (Thornbrue, ¶0133, combine data from inertial sensor 104 and cameras 2431, 2432, and 2433 (or other arrangements of one or more cameras) and may perform sensor fusion; Thornbrue, ¶0136, In FIG. 26, the acceleration and angular velocity time series 2401 … derived from camera image data may be integrated) but do not explicitly disclose the following limitations as further recited however Pedenko discloses comprising:
determining velocity components in the x-y, y-z, and z-x planes to render three orientation images (Pedenko, column 12, lines 9-22, these embodiments also have a three-dimensional image sensor in the housing for generating coordinate and speed data defining the coordinates and the speed of an object moving within a three-dimensional space defined by three orthogonally aligned axes. The three-dimensional image sensor includes 1) one of a combination of three linear image sensors and a combination of one two-dimensional linear image sensor and one linear image sensor for generating data defining successive optical images along three orthogonally aligned axes); and 
combining the orientation images and position images to establish the information in the 2D image domain (Pedenko, column 12, lines 9-22 , receiving, comparing and correlating the successive optical images and for generating data defining the correlation of the successive optical images).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the multiple orientation images as taught by Pedenko in the system of Thornbrue and Wei as an alternative means to enable visible analysis of the position, orientation, and speed of the implement at any point in the swing (Thornbrue, ¶0132).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                  
/VU LE/Supervisory Patent Examiner, Art Unit 2668